                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                               AMARILLO DIVISION


 CASEY GLYNN DOBBS,                           §
                                              §
        Plaintiff,                            §
                                              §
 v.                                           §    2:19-CV-0161-M-BR
                                              §
 J. SMITH,                                    §
                                              §
        Defendant.                            §


                        ORDER DENYING MOTION TO REOPEN

       After making an independent review of the pleadings, files, and records in this case, and

the February 13, 2020 Findings, Conclusions, and Recommendation of Magistrate Judge Lee Ann

Reno, the court concludes that the Magistrate Judge’s Findings and Conclusions are correct. The

recommendation of the Magistrate Judge is accepted, and the motion to reopen the civil rights

lawsuit filed by plaintiff Casey Glynn Dobbs is DENIED.

       SO ORDERED this 6th day of March, 2020.
